


117 S1521 IS: Gabriella Miller Kids First Research Act 2.0
U.S. Senate
2021-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 1521
IN THE SENATE OF THE UNITED STATES

April 29, 2021
Mr. Kaine (for himself, Mr. Moran, Mr. Warner, Mr. Cassidy, Mr. Casey, Mr. Rubio, and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions

A BILL
To require certain civil penalties to be transferred to a fund through which amounts are made available for the Gabriella Miller Kids First Pediatric Research Program at the National Institutes of Health, and for other purposes.


1.Short titleThis Act may be cited as the Gabriella Miller Kids First Research Act 2.0.  2.Transfer of funds to the Pediatric Research InitiativeSection 30A of the Securities Exchange Act of 1934 (15 U.S.C. 78dd–1) is amended by adding at the end the following:

(h)Transfer of amounts
(1)In generalExcept as provided under section 21F, the Secretary of the Treasury shall transfer to the Pediatric Research Initiative Fund described in section 9008(i)(2) of the Internal Revenue Code of 1986 (referred to in this subsection as the Fund), an amount equal to the sum of all civil monetary sanctions, including penalties, disgorgement, and interest, recovered with respect to violations of this section and section 13(b)(2) from persons— (A)registered under subsection (b)(1) or (i)(1)(A)(i) of section 510 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360);
(B)registered under subsection (b)(2) or (i)(1)(A)(ii) of section 510 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360); (C)that produce, manufacture, sell, transport, or distribute dietary supplements (as defined in section 201(ff) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321(ff))); or
(D)that produce, manufacture, sell, transport, or distribute cosmetics (as defined in section 201(i) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321(i))). (2)Exception for funds to be paid to harmed investorsParagraph (1) shall not apply to any monetary sanction collected by the Commission in any judicial or administrative action brought by the Commission under the securities laws that is added to a disgorgement fund or other fund under section 308 of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7246).
(3)ApplicationAmounts transferred to the Fund under this subsection shall be— (A)transferred in the manner described in section 9601 of the Internal Revenue Code of 1986; and
(B)available as described in section 9008(i)(2) of such Code.. 3.Funding for the Pediatric Research Initiative (a)In generalSection 402A(a)(2) of the Public Health Service Act (42 U.S.C. 282a(a)(2)) is amended—
(1)in the paragraph heading, by striking 10-year;  (2)by striking the Common Fund and inserting the Division of Program Coordination, Planning, and Strategic Initiatives;
(3)by striking 10-Year; and (4)by inserting before the period the following: , and amounts transferred into the Pediatric Research Initiative Fund under subsection (h) of section 30A of the Securities Exchange Act of 1934 (15 U.S.C. 78dd–1).
(b)NIH DirectorSection 402(b)(7)(B)(ii) of the Public Health Service Act (42 U.S.C. 282(b)(7)(B)(ii)) is amended by striking the Common Fund and inserting the Division of Program Coordination, Planning, and Strategic Initiatives. (c)Use of amounts for initiativeSection 9008(i)(2) of the Internal Revenue Code of 1986 is amended by striking 10-year.
4.Coordination of NIH funding for pediatric research
(a)Sense of CongressIt is the sense of Congress that the Director of the National Institutes of Health should oversee and coordinate research that is conducted or supported by the National Institutes of Health for research on pediatric cancer and other pediatric diseases and conditions, including through the Pediatric Research Initiative Fund. (b)Avoiding duplicationSection 402(b)(7)(B)(ii) of the Public Health Service Act (42 U.S.C. 282(b)(7)(B)(ii)) is amended by inserting and shall prioritize such pediatric research that does not duplicate existing research activities of the National Institutes of Health before ; and.

